Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-5, 8-10 and 14-15 are pending.
	Claims 6-7, 11-13 and 16 have been cancelled.

Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Withdrawn objections
	Objection to claims 6 and 11 is withdrawn in light of the claims being cancelled by the Applicant.

Withdrawn rejections
	Rejection of claims 1-4, 6-7 and 11-13 under 35 USC 101 is withdrawn in light of amendments made by the Applicant.

Claim objections
	Claim 10 is objected to for being dependent on a rejected claim but otherwise allowable.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-5 and 8 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (Zhao, P. “Cloning and Function Analysis of Several Genes Relevant to Agrobacterium-Mediated Transformation and Tissue Culture Regeneration in Wheat”. Chinese Academy of Agricultural Sciences, Dissertation. 2015.) taken with evidence from Zhao et al (Zhao, S., et al. Gene. 2014. 537(1):63-69).  
Claim 1 is drawn to a method for improving transformation efficiency of a plant comprising overexpressing a nucleic acid in a plant, said nucleic acid encoding a polypeptide comprising an amino acid sequence having an at least 96% identity with the amino acid sequence set forth in SEQ ID NO: 2 or 4 and having a function that improves transformation efficiency of a plant.  
Despite the preamble of claim 1 stating a method for improving transformation efficiency comprising overexpressing in a plant, the steps of the claimed method are not drawn to more than making a nucleic acid. The preamble is given no patentable weight given that the only method step of 
Zhao teaches the claimed amino acid SEQ ID NO: 2, TaWOX5 (throughout Chapter 5, Fig. 5.3 for example). Applicant defines the amino acid sequence SEQ ID NO: 2 to be TaWox5 (page 31). USPTO database search found 99.3% match between SEQ ID NO: 2 and TaWOX5c of Zhao et al (see alignment below). Zhao et al teaches inherent properties to TaWOX5 taught by Zhao including that TaWOX5c plays a dominate role in callus induction and differentiation (Zhao et al, page 69, left-hand column). Zhao teaches obtaining wheat plants overexpressing TaWOX5 mediated by Agrobacterium (caption of Fig. 5.8; section 5.3.7, first paragraph).
Claims 3 and 4, dependent on claim 1, specify the plant as being a monocotyledon and selected from corn, wheat, barley, rice, sorghum and rye. Zhao teaches overexpression of TaWOX5 in wheat (page 67, caption of Fig 5.8). Zhao teaches that transforming wheat using C58C1 Agrobacterium carrying the pCAMBIA3301- TaWOX5 vector, carrying out transformation on 4-day-old wheat embryos (Section 5.3.7, first paragraph).
Claim 5, dependent on claim 1, specifies that the improvement of transformation efficiency of a plant comprises improvement of efficiency of callus formation, redifferentiation rate, or improvement of gene transfer efficiency.  Zhao et al teaches inherent properties to TaWOX5 taught by Zhao include that TaWOX5c plays a dominate role in callus induction and differentiation (Zhao et al, page 69, left-hand column); the Applicant has not provided a special definition for “improvement” in the claims or Specification with respect to any of the alternative limitations of claim 5, absent a special definition, the teaching of Zhao encompasses two of the Applicant’s improvements of transformation efficiency provided in the alternative form: improvement of efficiency of callus formation and improvement of redifferentiation rate of the plant. One of ordinary skill in the art would recognize that transforming a 
Claim 8 specifies a method for transforming a plant comprising introducing a nucleic acid construct comprising at least 96% identity to SEQ ID NO: 2 and a heterologous promoter. Zhao teaches overexpression of TaWOX5 in wheat mediated by Agrobacterium and identified with stable expression of GUS gene (page 67, caption of Fig 5.8) wherein the expression vector comprises 35S heterologous promoter (page 67, figure 5.7). The alignment below shows that the TaWOX5 of Zhao shares 99.3% identity with instantly claimed SEQ ID NO: 2.
RESULT 1
T1WGQ3_WHEAT
ID   T1WGQ3_WHEAT            Unreviewed;       210 AA.
AC   T1WGQ3;
DT   13-NOV-2013, integrated into UniProtKB/TrEMBL.
DT   13-NOV-2013, sequence version 1.
DT   11-DEC-2019, entry version 28.
DE   SubName: Full=Wuschel-related homeobox protein {ECO:0000313|EMBL:AGU16479.1, ECO:0000313|EnsemblPlants:TraesCS3D02G361100.1};
GN   Name=WOX5c {ECO:0000313|EMBL:AGU16479.1};
OS   Triticum aestivum (Wheat).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; BOP clade;
OC   Pooideae; Triticodae; Triticeae; Triticinae; Triticum.
OX   NCBI_TaxID=4565 {ECO:0000313|EMBL:AGU16479.1};
RN   [1] {ECO:0000313|EMBL:AGU16479.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=24368329; DOI=10.1016/j.gene.2013.12.022;
RA   Zhao S., Jiang Q.T., Ma J., Zhang X.W., Zhao Q.Z., Wang X.Y., Wang C.S.,
RA   Cao X., Lu Z.X., Zheng Y.L., Wei Y.M.;
RT   "Characterization and expression analysis of WOX5 genes from wheat and its
RT   relatives.";
RL   Gene 537:63-69(2014).
RN   [2] {ECO:0000313|EnsemblPlants:TraesCS3D02G361100.1}
RP   IDENTIFICATION.
RG   EnsemblPlants;
RL   Submitted (OCT-2018) to UniProtKB.
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|PROSITE-ProRule:PRU00108,
CC       ECO:0000256|RuleBase:RU000682}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KF038331; AGU16479.1; -; mRNA.
DR   EnsemblPlants; TraesCS3D02G361100.1; TraesCS3D02G361100.1; TraesCS3D02G361100.
DR   Gramene; TraesCS3D02G361100.1; TraesCS3D02G361100.1; TraesCS3D02G361100.
DR   OMA; HRLLTCY; -.
DR   Proteomes; UP000019116; Unplaced.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   GO; GO:0003677; F:DNA binding; IEA:UniProtKB-UniRule.
DR   CDD; cd00086; homeodomain; 1.
DR   InterPro; IPR009057; Homeobox-like_sf.
DR   InterPro; IPR001356; Homeobox_dom.
DR   Pfam; PF00046; Homeodomain; 1.
DR   SMART; SM00389; HOX; 1.
DR   SUPFAM; SSF46689; SSF46689; 1.
DR   PROSITE; PS50071; HOMEOBOX_2; 1.

KW   DNA-binding {ECO:0000256|PROSITE-ProRule:PRU00108,
KW   ECO:0000256|RuleBase:RU000682, ECO:0000313|EMBL:AGU16479.1};
KW   Homeobox {ECO:0000256|PROSITE-ProRule:PRU00108,
KW   ECO:0000256|RuleBase:RU000682, ECO:0000313|EMBL:AGU16479.1};
KW   Nucleus {ECO:0000256|PROSITE-ProRule:PRU00108,
KW   ECO:0000256|RuleBase:RU000682};
KW   Reference proteome {ECO:0000313|Proteomes:UP000019116}.
FT   DOMAIN          18..73
FT                   /note="Homeobox"
FT                   /evidence="ECO:0000259|PROSITE:PS50071"
FT   DNA_BIND        20..74
FT                   /note="Homeobox"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00108"
FT   REGION          72..118
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   210 AA;  24270 MW;  FFCF3129F90AAAA5 CRC64;

    PNG
    media_image1.png
    378
    738
    media_image1.png
    Greyscale

	Therefore, the claims are anticipated by Zhao.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Zhao, P. “Cloning and Function Analysis of Several Genes Relevant to Agrobacterium-Mediated Transformation and Tissue Culture Regeneration in Wheat”. Chinese Academy of Agricultural Sciences, Dissertation. 2015.) taken with evidence from Zhao et al (Zhao, S., et al. Gene. 2014. 537(1):63-69) in view of Anand (US PGPub 20170121722) and Lin (Lin et al, CN103224563).
The claims are drawn to transient expression of a nucleic acid encoding the amino acid sequence of SEQ ID NO: 2 or 4.
The teachings of Zhao are discussed in the 35 USC 102(a)(1) rejection above.  
Zhao does not teach the nucleic acid being transiently expressed (claim 9). Zhao does not teach a sequence with greater than 96% identity to SEQ ID NO: 4 (claims 14-15).
Anand teaches transient expression of WOX5 [0017].  Anand teaches efficient transformation of plant cells by expressing a WOX polypeptide [0008].
Lin teaches transforming a plant to express Os01g63510, a WOX5 gene from Oryza sativa which shares 100% identity with instantly claimed SEQ ID NO: 4 (see alignment below). 
It would have been obvious to one of ordinary skill in the art to modify the transformation taught by Zhao to be transiently expressed as described in Anand. One of ordinary skill in the art would have been motivated to do so to achieve high efficiency transformation as taught by Anand. One of ordinary skill in the art would substitute WOX5 as taught by Anand or Os01g63510 as taught by Lin for TaWOX5 as taught by Zhao because they are homologous and would be expected to have similar results.
RESULT 8
BBB28184
ID   BBB28184 standard; protein; 200 AA.
XX
AC   BBB28184;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Rice transcription factor Os01g63510, SEQ ID 2.
XX
KW   Os01g63510; WOX5; WUSCHEL-related homeobox 5; crop improvement; plant;
KW   recombinant protein; transcription factor; transgenic plant.

OS   Oryza sativa.
XX
CC PN   CN103224563-A.
XX
CC PD   31-JUL-2013.
XX
CC PF   29-MAR-2013; 2013CN-10106606.
XX
PR   29-MAR-2013; 2013CN-10106606.
XX
CC PA   (CROP-) INST CROP SCI CHINESE ACAD AGRIC SCI.
XX
CC PI   Lin C,  Liu B,  Liu J,  Li H,  Zhao T,  Zou X;
XX
DR   WPI; 2013-U00266/05.
DR   N-PSDB; BBB28183.
XX
CC PT   New fusion protein i.e. rice transcription factor Os01g63510-linker 
CC PT   sequence with flexible amino acids-simplex virus protein VP16, useful for
CC PT   delaying heading stage in rice and prolonging growth period.
XX
CC PS   Disclosure; SEQ ID NO 2; 31pp; Chinese.
XX
CC   The present invention relates to a novel fusion protein comprising rice 
CC   transcription factor Os01g63510, linker sequence with flexible amino 
CC   acids and Herpes simplex VP16 protein and its application. Also described
CC   are: (1) a gene encoding the fusion protein; (2) a vector containing the 
CC   gene; (3) a transgenic cell line containing the gene; (4) a genetically 
CC   engineered bacteria containing the gene; and (5) a method for producing 
CC   the transgenic plant comprising: (a) constructing the fusion protein 
CC   encoding gene by ligating coding sequence of the 4 units of VP16 with 
CC   rice transcription factor Os01g63510 (WUSCHEL-related homeobox 5 (WOX5)) 
CC   gene through a flexible linker; (b) transforming into a plant; and (c) 
CC   screening to obtain the transgenic plant. The fusion protein is useful 
CC   for delaying heading stage in rice and prolonging growth period. The 
CC   fusion protein produces transgenic rice with lengthened and widened rice 
CC   grains, and increases the grains weight. The present sequence is a rice 
CC   transcription factor Os01g63510 used in the fusion protein Os01g63510-
CC   linker-(VP16)4 of the invention.
XX
SQ   Sequence 200 AA;

  Query Match             100.0%;  Score 1066;  DB 20;  Length 200;
  Best Local Similarity   100.0%;  
  Matches  200;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEALSGRVGVKCGRWNPTAEQVKVLTELFRAGLRTPSTEQIQRISTHLSAFGKVESKNVF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEALSGRVGVKCGRWNPTAEQVKVLTELFRAGLRTPSTEQIQRISTHLSAFGKVESKNVF 60

Qy         61 YWFQNHKARERHHHKKRRRGASSPDSGSNDDDGRAAAHEGDADLVLQPPESKREARSYGH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        121 HHRLMTCYVRDVVETEAMWERPTREVETLELFPLKSYDLEVDKVRYVRGGGGEQCREISF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 HHRLMTCYVRDVVETEAMWERPTREVETLELFPLKSYDLEVDKVRYVRGGGGEQCREISF 180

Qy        181 FDVAAGRDPPLELRLCSFGL 200
              ||||||||||||||||||||
Db        181 FDVAAGRDPPLELRLCSFGL 200


Applicant’s Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
	Regarding the rejection under 35 USC 102(a)(1), the Applicant argues Zhao does not provide overexpression of TaWOX5.
	This argument has been fully considered but it is not persuasive. Zhao has described obtaining transgenic wheat plants overexpressing TaWOX5 mediated by Agrobacterium (caption of Fig. 5.8).
	Further regarding the rejection under 35 USC 102(a)(1), the Applicant argues Zhao does not provide improved transformation efficiency.
This argument has been fully considered but it is not persuasive. The Applicant provides support that the sequence of Zhao would be expected to have the function as instantly recited given that the Applicant claims a sequence with 96% identity or greater to have said function. See MPEP 2112. 
	Regarding the rejection under 35 USC 103, the Applicant argues that neither Zhao nor any of the other references show that TaWOX5 relates to transformation efficiency. 
This argument has been fully considered but is not persuasive. Zhao was not presented to show that TaWOX5 increases transformation efficiency. Aand teaches efficient transformation of plant cells by expressing a WOX polypeptide [0008]. Nonobviousness cannot be concluded by attacking references 
	Regarding the rejection under 35 USC 103, the Applicant argues that Zhao only discusses transformation to express WOX5 with respect to root formation. 
	This argument has been fully considered but is not persuasive. The teachings of Zhao can reasonably be expected to have improved transformation efficiency including from the suggestion by Zhao that TaWOX5 plays an important regulatory role in the process of somatic cell regeneration. The teaching of desirable alternatives e.g. that WOX5 is involved in root formation, does not necessarily teach away from this suggestion. See MPEP 2143.01.
	Regarding the rejection under 35 USC 103, the Applicant argues that in order to demonstrate that TaWOX5c can induce callus formation, results of experiments demonstrating the causal relationship are required.
This argument has been fully considered but is not persuasive. The Federal Circuit Court found that “Obviousness does not require absolute predictability of success. Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice.” In re O’Farrell, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).
The Applicant argues that WOX5 would have been expected to inhibit regeneration of a transformed plant and therefore transformation efficiency could not be improved. The Applicant cites several articles to support of this argument.
This argument has been fully considered but is not persuasive. It is well known in the art that Wuschel genes (e.g. WOX is Wuschel-related homeobox) improve transformation efficiency in part by promoting embryonic growth which is antagonistic to cellular differentiation and normal plant growth and therefore must be expressed transiently or induced by chemical treatment as evidenced by observations provided by Lowe (Lowe et al. “Morphogenic Regulators Baby boom and Wuschel Improve .

Conclusion
	Claims 1-5, 8-9 and 14-15 are rejected.
	Claim 10 is allowed.
Claim 10 is deemed free of the prior art. The claim requires expression of SEQ ID NO: 2 in a plant. The closest prior art to SEQ ID NO: 2 has 99.3% identity which comprises an amino acid substitution at position 117 for glycine (see alignment under rejection under 35 USC 102(a)(1)). While this is only a single amino acid change to the sequence taught in the prior art, the residue at position 117 is known in the art to be conserved as an arginine in monocots (Zhao et al. Gene. 537(1):63-69. 2014. Figure 2). Therefore, one wouldn’t have had motivation to make the modification resulting in the instantly claimed SEQ ID NO: 2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663